Cite as 2015 Ark. 53

                  SUPREME COURT OF ARKANSAS
                                       No.   CV-14-615

EUGENE WESLEY                                     Opinion Delivered February   19, 2015
                                 APPELLANT
                                                  PRO SE APPEAL FROM THE LEE
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. 39CV-13-20]

MARY ANN WILKINSON AND DIANE                      HONORABLE L.T. SIMES, JUDGE
HART, LEE COUNTY CIRCUIT
CLERK’S OFFICE                                    AFFIRMED.
                     APPELLEES


                                        PER CURIAM


       On February 11, 2013, appellant Eugene Wesley filed a civil rights complaint against the

Lee County Circuit Court clerk and a deputy clerk, seeking declaratory judgment and money

damages. He subsequently filed a motion for the defendants to produce certain documents and

a motion for default judgment.

       On March 25, 2014, the circuit court dismissed the complaint without prejudice on the

ground that no summons had been issued or served in the matter as required by Arkansas Rule

of Civil Procedure 4(i) (2014). The motions were declared moot. Appellant brings this appeal

from the order.

       Rule 4(i) provides that, if service of the summons and a copy of the complaint is not

made upon a defendant within 120 days after the filing of the complaint or within the period of

time allowed by an extension, the action shall be dismissed without prejudice. This court has

held that statutory service requirements, being in derogation of common-law rights, must be

strictly construed and that compliance with them must be exact. Trusclair v. McGowan Working
                                       Cite as 2015 Ark. 53

Partners, 2009 Ark. 203, at 3, 306 S.W.3d 428, 430 (citing Smith v. Sidney Moncrief Pontiac, Buick,

GMC Co., 353 Ark. 701, 120 S.W.3d 525 (2003)).

       Appellant argues that he served a copy of the complaint on the defendants, but the

record in this appeal does not reflect that summonses were ever issued or served in this matter.

Accordingly, based on the record before us, we cannot say that the circuit court erred in

dismissing the complaint without prejudice.

       Affirmed.

       Eugene Wesley, pro se appellant.

       No response.




                                                2